FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 16, 2021

                                        No. 04-21-00260-CR

                                         Norberto ADAME,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2019CRB000094D2
                         Honorable Monica Z. Notzon, Judge Presiding


                                           ORDER

        On July 26, 2021, appellant Norberto Adame filed a motion for a free reporter’s record.
He states in his motion that he is unable to pay for or give security for the reporter’s record, and
he requests an evidentiary hearing to provide proof of inability to pay or give security. On
August 12, 2021, we ordered appellant to file by August 23, 2021, an affidavit regarding his
purported inability to afford the payment of court costs. On August 13, 2021, the trial court
reporter filed a volume of the reporter’s record and a notification of late record. The reporter’s
record shows that the trial court set a hearing on the issue of appellant’s indigency for September
1, 2021, at 9:00 a.m. The notification of late record states that the trial court has set the matter of
appellant’s indigency for a hearing and that the reporter’s record can be completed within thirty
days after indigency is granted.

        The notification of late record is NOTED. Because the issue of appellant’s indigency is
now before the trial court and set for a hearing, we withdraw our order that appellant file an
affidavit regarding his purported indigency in our court. We ORDER the trial court clerk to file
a supplemental record containing the trial court’s order and any findings required by Rule
145(f)(6) to this court not later than September 10, 2021.



                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court